Case: 12-41241       Document: 00512265468         Page: 1     Date Filed: 06/06/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 6, 2013
                                      No. 12-41241
                                    c/w No. 12-41248                       Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

FRANCISCO JAVIER FLORES-JIMENEZ,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:07-CR-206-1
                             USDC No. 1:12-CR-522-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Francisco Javier
Flores-Jimenez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Flores-Jimenez has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the records


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41241   Document: 00512265468   Page: 2   Date Filed: 06/06/2013

                               No. 12-41241
                             c/w No. 12-41248

reflected therein. We concur with counsel’s assessment that the consolidated
appeals present no nonfrivolous issue for appellate review.     Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEALS ARE DISMISSED. See 5TH
CIR. R. 42.2.




                                     2